ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Marco Vantage Levant (MVL)                    )         ASBCA No. 61391
                                              )
Under Contract No. W5J9JE-15-C-0004           )

APPEARANCE FOR THE APPELLANT:                           R. Dale Holmes, Esq.
                                                         Cohen Seglias Pallas Greenhall &
                                                          Furman PC
                                                         Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                         Michael P. Goodman, Esq.
                                                         Engineer Chief Trial Attorney
                                                        James D. Stephens, Esq.
                                                        Cara M. Mroczek, Esq.
                                                         Engineer Trial Attorneys
                                                         U.S. Army Engineer District, Middle East
                                                         Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 4, 2018                     (I
                                                  '       i
                                                  ~'




                                                      Armed Services Board
                                                      of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61391, Appeal of Macro Vantage
Levant (MVL), rendered in conformance with the Board's Charter.

       Dated:


                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals